Title: To Thomas Jefferson from Thomas Claxton, [19 October 1803]
From: Claxton, Thomas
To: Jefferson, Thomas


          
            
              Hond. Sir
            
            
              19 Oct. 1803
            
          
          Through delicacy, I have always, in making drafts on the Treasury for public money, made it a point to draw no more than I had a prospect of spending in a short period—It now appears that I have been unfortunate in the method I have pursued—I have this day been informed by one of the Clerks in the Treasury, that the little balance of the furnishing fund is likely to be swallowed by the sinking fund—I called on you Sir this morning, but found you were engaged 
          I have the Honor to be Sir Your most Hble Servt
          
            
              Thos. Claxton
            
          
        